{¶ 6} I respectfully dissent. It is clear from the record that the trial court was aware this was appellant's first offense. Thus, the court would be aware that appellant had not previously served a prison term. Under the facts of this case, the trial court's consideration of whether appellant is entitled to a minimum sentence is presumed and did not need to be explicitly discussed.
 {¶ 7} Although the presumption is to impose the minimum sentence, the trial court found that to properly protect the public, a longer sentence was necessary. R.C. 2929.14(B)(2). The trial court need not recite the exact language of the statute, as long as it is clear from the record that the court made the required findings. State v. Hollander
(July 5, 2001), Cuyahoga App. No. 78334. It is my opinion that the trial court made the required findings and its language was sufficient to justify the sentence imposed. See State v. Williams, (Feb. 7, 2002), Cuyahoga App. No. 79273.
 {¶ 8} For the foregoing reasons, I would affirm.